DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of new ground of rejection.
	Applicant argues the combined references do not teach or suggest “wherein the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal,” as claimed because Nierzwick does not disclose or suggest that the auxiliary remote control 50 transmits the signal section of the IR remote control signal in the idle section of the remote control received from the television 42 to the auxiliary electronic device 48 signal” and Drimusz does not remedy these deficiencies (page 11). This argument is respectfully traversed.
	Nierzwick discloses the auxiliary remote control receives incoming signal (remote control signal (RCS)) in first wireless signal from a remote control, the auxiliary remote control determines the space length of the received RCS and continues with normal transmission of the RCS (with first/pulse portion) by the IR transmitter to the auxiliary 0040, 0041, 0047-0048). Thus, Nierzwick discloses “wherein the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal,” as claimed (read on the processing unit/circuitry is configured to control signal transmitter 70 to output normal transmission of RCS (with first/pulse section) of the RCS signal wirelessly to the auxiliary electronic device in the space length/portion of the RCS signal received wirelessly from the remote control.
	It is also noted that the teaching of “wherein the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal,” as claimed is known by the prior art (see for example, US 20040189485: paragraphs 0015-0017). 
	For the reasons given above, rejections of claims 1-18 are discussed below.
Claims 19-20 have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nierzwick et al. (US 20030227944) in view of Drimusz et al. (US 20080174467).

It is noted that the length of each section of shorter, longer or the type of data recited in the claims are just desired choice of operator. 

It is further noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876).	In this case, a particular type of data provided in each signal portion (i.e., first signal portion, second signal portion…” are considered as non-functional descriptive material. See Ngai 367 F.3d at  1339. These limitations are given only to the extent that types of data included respective portion. The limitation of “input key data”, “noise”, “preset waveform”…. is not required to given patentable weight (see also Appeal 2009-010851).
	It is further noted that limitation such as “configured to” recited in the claims 1, 18 could be considered as language that suggests or makes optional but does not require the functions/steps to be performed or does not limit a claim to a particular structure (see MPEP 2111.04).

Regarding claim 1, Nierzwick discloses an electronic apparatus (e.g., television 42 and auxiliary remote control 50) comprising: 
 	a signal receiver configured to receive a first wireless signal (remote controller receiver 56 configured to receive wireless signal from remote control 44- see figure 4, paragraph 0037 –hereinafter the wireless signal sent from the remote control device to television is referred to as first wireless signal); 
 	a signal transmitter configured to output a second wireless signal (signal transmitter configured to output signal wirelessly to the auxiliary electronic device 48- see paragraphs 0036, 0041, figure 4 –hereinafter the wireless signal to the auxiliary electronic device 48 is referred to as second wireless signal); and 
  	a processor configured to:
	 control an external apparatus targeted to operate based on an input key, as the first wireless signal corresponding to the input key is repetitively received through the signal receiver, and control the signal transmitter to repetitively output the second wireless signal, by which the controlled external apparatus recognizes the input key, based on the reception of the first wireless signal, wherein each of the first wireless signal and the second wireless signal alternate between a signal section and an idle section based on a given period, and the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal (processing unit and/or other circuitry/logic/component configured to control an external apparatus such as auxiliary electronic device based on an input key/button of remote control 44, the first wireless signal generated by the remote control based on the pressed button/key on the remote control is repeatedly received by the remote controller receiver 42 and control the signal transmitter to repeatedly output the second wireless signal, by which the auxiliary electronic device 48 recognizes/identifies the input key/button based on the first signal, wherein each of the first signal and second signal is configured to switch/alternative between a first portion P (e.g., pulse portion) and second portion (e.g., space portion/length) based on given period, the processing unit and/or other circuity is configured to control the transmitter to output including first/pulse portion of RCS as second wireless signal to the auxiliary electronic device in the second portion/space portion of the remote control signal(RCS) of the first wireless signal – see include, but not limited to, figures 5-10, paragraphs 0005, 0013, 0037, 0040-0042, 0044 and discussion in the “response to arguments” above).  
 	Nierzwick does not explicitly disclose processor is configured to identify an external apparatus targeted to operate based on an input key.
	Drimusz discloses a processor is configured to identify an external apparatus targeted to operate based on an input key as the first wireless signal corresponding to the input key is repetitively received through the signal receiver (e.g., processor associated with remote control programmer is configured to identify an external apparatus targeted (e.g., television) based on device code and/or command code to operate based on an input key with indicator of a remote control – see include, but not limited to, figures 5, 6, paragraphs 0020, 0022, 0024, 0027, 0043).
 In addition to Nierzwick, Drimusz discloses each of first wireless signal and second wireless signal alternate between a signal section and an idle section based on a given period, and the processor controlling signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal (e.g., on period, off period, command code, off period, etc. – see include, but not limited to, 9a-12f, paragraphs 0043-0047, 0057, wherein “idle section” is read on section that “off” period or any period that second wireless signal sent to identify selected device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Nierzwick with the teaching of processor is configured to identify an external apparatus targeted to operate based on an input key as taught by Drimusz in order to yield predictable result such as to program remote control to accurately control selected device (see include, but not limited to, paragraph 0003-0004).

Regarding claim 2, Nierzwick in view of Drimusz discloses the electronic apparatus according to claim 1, wherein the first wireless signal includes a first signal section, and a second signal section of a next period subsequent to the first signal section, and wherein 48the second signal section is shorter than the first signal section (e.g., second portion that is minimum space or any space that is shorter than the first portion – see include, but not limited to, Nierzwick: figures 6A-6E, paragraph 0042, Drimusz: figure 9A, paragraph 0044: e.g., burst (on period) of from 2 to 10 msec followed by a 2 to 5 msec off…).  

Regarding claim 3, Nierzwick in view of Drimusz discloses the electronic apparatus according to claim 2, wherein the first signal section comprises input key data (portion associated with command code/key data), and wherein the second signal section comprises a preset waveform indicating the same key as the first signal section without comprising the input key data (space or portion that does not has code data – see include, but not limited to, Nierzwick: figures 6A-6E, paragraphs 0005, 0013, 0037; Drimusz: figures 9A, 9C-9D, paragraphs 0043- 0044, 0047).  

Regarding claim 4, Nierzwick e in view of Drimusz discloses the electronic apparatus according to claim 1, wherein a second signal section of the first wireless signal is identified as noise by the external apparatus (see include, but not limited to, Nierzwick: figures 6A-6E, paragraphs 0005, 0013, 0037; Drimusz: figures 9A, 9C-9D, paragraphs 0043- 0044, 0047 wherein “noise” is read on any noise associated with blank or space/off period).  

Regarding claims 5-16, Nierzwick e in view of Drimusz discloses the electronic apparatus according to claim 1, wherein the first wireless signal and second wireless signal, each comprises plurality of sections/portions with different periods/durations and wherein key data/command code, noise, blank, etc. are provided in different period (e.g., pulse period, on period, space period/off period, etc. – see include, but not limited to, Nierzwick: figures 6A-10, paragraphs 0005, 0013, 0035-0037, 0040-0042, 0048; Drimusz: figures 9A, 9C-9D, paragraphs 0020, 0034, 0043-0044, 0047). Thus, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to allocate desired length/duration for first signal portion, second signal portion, third signal portion with desired type of data as variously recited in claims 5-16 such as the first wireless signal comprises first to third signal sections, and wherein the third signal section is shorter than the first and second signal sections (as recited in claim 5), wherein the first and second signal sections comprise input key data, and the third signal section comprises a preset waveform indicating the same key as the first and second signal sections without comprising the input key data (as recited in claim 6), wherein the third signal section is identified as noise by the external apparatus (as recited in claim 7), wherein the second wireless signal comprises a second signal section shorter than a first signal section (as recited in claim 8), wherein the signal in the first signal section comprises input key data, and wherein the signal in the second signal section comprises no input key data and is identified by the external apparatus as equivalent to the signal in the first signal section (as recited in claim 9), wherein the processor performs operation based on the input key indicated by the first wireless signal in a first mode, and controls the second wireless signal, which is targeted to be recognized by the external apparatus, to be output based on the first wireless signal in a second mode (as recited in claim 10), wherein the processor controls the second wireless signal, which has a longer period than the first wireless signal, to 50be output based on the first wireless signal in the second mode (as recited in claim 11), wherein the first wireless signal comprises first to third signal sections, wherein the second and third signal sections are shorter than the first signal section, and wherein the processor controls the second wireless signal to be output based on the third signal section (as recited in claim 12), wherein the first wireless signal comprises first to nth signal sections, and wherein the second wireless signal comprises a blank section subsequent to the first signal section (as recited in claim 13),
 wherein the first wireless signal comprises signal sections which are different in length and alternately provided (as recited in claim 14), wherein the processor controls the second wireless signal to be output based on a short signal section of the first wireless signal (as recited in claim 15), wherein the short signal section comprises no input key data (as recited in claim 16) in order to yield predictable result of achieving desired choices of allocating and sending data to control targeted device.  

Regarding claim 17, limitations of a method that correspond to the limitations of the electronic apparatus of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Nierzwick e in view of Drimusz discloses a method of controlling an electronic apparatus, comprising: receiving a first wireless signal indicating an input key; identifying an external apparatus targeted to operate based on the input key, as the first wireless signal is repetitively received; and repetitively output a second wireless signal, by which the identified external apparatus recognizes the input key, based on the reception of the first wireless signal, wherein each of the first wireless signal and the second wireless signal alternate between a signal section corresponding to the input key and an idle section based on a given period, and wherein the signal section of the second wireless signal is output in the idle section of the first wireless signal (see similar discussion in the rejection of claim 1).  

Regarding claim 18, limitations of a display apparatus that correspond to the limitations of the electronic apparatus of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Nierzwick e in view of Drimusz discloses the display apparatus comprising: 
 	a display configured to display an image;  
52a signal receiver configured to receive a first wireless signal; 
a signal transmitter configured to output a second wireless signal; and 
a processor configured to: identify an external apparatus targeted to operate based on an input key, as the first wireless signal corresponding to the input key is repetitively received through the signal receiver, and control the signal transmitter to repetitively output the second wireless signal, by which the identified external apparatus recognizes the input key, based on the reception of the first wireless signal, wherein each of the first wireless signal and the second wireless signal alternate between a signal section corresponding to the input key and an idle section based on a given period, wherein the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal (see similar discussion in the rejection of claim 1 and include, but not limited to, Nierzwick: figures 4,6A-10; Drimusz: figures 3, 5, 9A-12E).  

Claims 1, 17-18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nierzwick et al. (US 20030227944) in view of Wang (US 20040189485).

Regarding claim 1, Nierzwick discloses an electronic apparatus (e.g., television 42 and auxiliary remote control 50) comprising: 
 	a signal receiver configured to receive a first wireless signal (remote controller receiver 56 configured to receive wireless signal from remote control 44- see figure 4, paragraph 0037 –hereinafter the wireless signal sent from the remote control device to television is referred to as first wireless signal); 
 	a signal transmitter configured to output a second wireless signal (signal transmitter configured to output signal wirelessly to the auxiliary electronic device 48- see paragraphs 0036, 0041, figure 4 –hereinafter the wireless signal to the auxiliary electronic device 48 is referred to as second wireless signal); and 
  	a processor configured to:
	 control an external apparatus targeted to operate based on an input key, as the first wireless signal corresponding to the input key is repetitively received through the signal receiver, and control the signal transmitter to repetitively output the second wireless signal, by which the controlled external apparatus recognizes the input key, based on the reception of the first wireless signal, wherein each of the first wireless signal and the second wireless signal alternate between a signal section and an idle section based on a given period, and the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal (processing unit and/or other circuitry/logic/component configured to control an external apparatus such as auxiliary electronic device based on an input key/button of remote control 44, the first wireless signal generated by the remote control based on the pressed button/key on the remote control is repeatedly received by the remote controller receiver 42 and control the signal transmitter to repeatedly output the second wireless signal, by which the auxiliary electronic device 48 recognizes/identifies the input key/button based on the first signal, wherein each of the first signal and second signal is configured to switch/alternative between a first portion P (e.g., pulse portion) and second portion (e.g., space portion/length) based on given period, the processing unit and/or other circuity is configured to control the transmitter to output including first/pulse portion of RCS as second wireless signal to the auxiliary electronic device in the second portion/space portion of the remote control signal(RCS) of the first wireless signal – see include, but not limited to, figures 5-10, paragraphs 0005, 0013, 0037, 0040-0042, 0044 and discussion in the “response to arguments” above).  
 	Nierzwick does not explicitly disclose processor is configured to identify an external apparatus targeted to operate based on an input key.
	Wang discloses a processor is configured to identify an external apparatus targeted to operate based on an input key as the first wireless signal corresponding to the input key is repetitively received through the signal receiver (e.g., microprocessor 21 is configured to identify electronic appliance the remote controller (3) intends to operate  based an input key with ID code as wireless signal corresponding to the input key is repeatedly received through receiving unit from remote controller  – see include, but not limited to, figures 1-3, paragraph 15-19).
 In addition to Nierzwick, Wang discloses each of first wireless signal and second wireless signal alternate between a signal section and an idle section based on a given period, and the processor is configured to control signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal (see include, but not limited to, figures 1-3, paragraphs 0015, 0017-0019, each of first wireless signal transmitted by remote controller and second signal transmitted by the receiving module (10) and/or transmitting module (20) alternate between a signal section that transmit the control signal and idle section associated idle mode or stand- by mode, wherein the microprocessor is configured to control the signal transmitter of transmitting module (30) to output the signal section that provides received control signal of the second wireless signal provided to the electrical appliance (40) in the idle mode/stand-by mode of the first wireless signal received from the remote controller).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Nierzwick with the teaching of processor is configured to identify an external apparatus targeted to operate based on an input key as taught by Wang in order to yield predictable result of preventing the electrical appliance from being interfered with by undesired IR signals (see include, but not limited to, paragraphs 0008, 0018).

Regarding claim 17, limitations of a method that correspond to the limitations of the electronic apparatus of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Nierzwick e in view of Wang discloses a method of controlling an electronic apparatus, comprising: receiving a first wireless signal indicating an input key; identifying an external apparatus targeted to operate based on the input key, as the first wireless signal is repetitively received; and repetitively output a second wireless signal, by which the identified external apparatus recognizes the input key, based on the reception of the first wireless signal, wherein each of the first wireless signal and the second wireless signal alternate between a signal section corresponding to the input key and an idle section based on a given period, and wherein the signal section of the second wireless signal is output in the idle section of the first wireless signal (see similar discussion in the rejection of claim 1, and Wang: figures 1-3, paragraphs 0015-0018).  

Regarding claim 18, limitations of a display apparatus that correspond to the limitations of the electronic apparatus of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Nierzwick e in view of Wang discloses the display apparatus comprising: 
 	a display configured to display an image;  
52a signal receiver configured to receive a first wireless signal; 
a signal transmitter configured to output a second wireless signal; and 
a processor configured to: identify an external apparatus targeted to operate based on an input key, as the first wireless signal corresponding to the input key is repetitively received through the signal receiver, and control the signal transmitter to repetitively output the second wireless signal, by which the identified external apparatus recognizes the input key, based on the reception of the first wireless signal, wherein each of the first wireless signal and the second wireless signal alternate between a signal section corresponding to the input key and an idle section based on a given period, wherein the processor is configured to control the signal transmitter to output the signal section of the second wireless signal in the idle section of the first wireless signal (see similar discussion in the rejection of claim 1 and include, but not limited to, Nierzwick: figures 4,6A-10; Wang: figures 1-3, paragraphs 0015-0018).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20160321102) discloses application processor and system on chip (see also paragraphs 0080, 0083).
Simelius et al. (US 20040001474) discloses arranging a data transmission connection (see also paragraphs 0029, 0035).
Benavides (US 6618827) discloses system and method for parallel testing of IEEE 1149.1 compliant integrated circuit 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             	
March 30, 2021